Citation Nr: 1029438	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, to 
include entitlement to a total disability rating for compensation 
based upon his unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on three separate periods of active duty from 
July 1970 to July 1974; December 1974 to December 1978; and 
February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a Video 
Conference hearing in September 2007.  In May 2008, he submitted 
a four page Motion to Correct Transcript with an attached copy of 
the hearing transcript containing handwritten notations by the 
Veteran.  This motion was granted by the Board in June 2008.  
Accordingly, the Veteran's corrections to the hearing transcript 
have been incorporated into the record.

In a prior February 2009 decision issued by the Board, the 
Veteran's claim of entitlement to an increased rating for PTSD 
was denied for the reasons set forth therein.  That decision, 
however, was vacated by the United States Court of Appeals for 
Veterans Claims (Court) in a March 2010 order that granted a 
Joint Motion for Remand filed by the Veteran and the Secretary.  
By that order, the Veteran's claim for an increased rating for 
PTSD was remanded to the Board for compliance with the 
instructions expressed in the joint motion.  Specifically, the 
joint motion expresses that the Board's February 2009 decision 
did not adequately discuss how it considered varying Global 
Assessment of Functioning (GAF) scale scores in the record when 
rendering its decision.  This matter now returns to the Board for 
its consideration.

Also, additional evidence that is relevant to the Veteran's claim 
was submitted to VA following the Board's February 2009 decision.  
This evidence has been incorporated into the claims file for 
consideration.

As an additional preliminary matter, the Board observes that in 
its February 2009 decision, it referred to the RO the issue of 
the Veteran's entitlement to TDIU.  Since the February 2009 
decision, however, the Court has ruled that that a request for 
TDIU, whether expressly raised by a veteran or reasonably raised 
by the record, is not a separate claim for benefits, but is 
rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, the question of the Veteran's entitlement to 
TDIU is to be considered as a part of the claim for benefits for 
the underlying disability.  Id at 454.  Accordingly, the Board 
has recharacterized the issue as fashioned above, and has 
adjudicated in this decision the issue of the Veteran's 
entitlement to TDIU.


FINDINGS OF FACT

1.  The evidence shows that the Veteran is experiencing 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, and 
mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

2.  The Veteran is service connected for multiple disabilities, 
including PTSD, seborrheic psoriasis, gastroesophageal reflux 
disease, shell fragment wounds of the left wrist, left digital 
and thumb numbness secondary to shell fragment wounds of the left 
wrist, type II diabetes mellitus secondary to Agent Orange 
exposure, shell fragment wounds of the left thigh, shell fragment 
wounds of the chest, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
shell fragment wounds of the right thigh, shell fragment wounds 
of the arm and left hip, and erectile dysfunction secondary to 
diabetes mellitus type II; and has a combined disability rating 
of 90 percent.

3.  The Veteran's service connected disabilities preclude him 
from obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.
CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, and no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The requirements for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

As discussed above, the Board must consider the Veteran's 
entitlement to TDIU as part of the Veteran's claim for an 
increased rating for PTSD.  TDIU may be awarded upon a showing 
that the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his 
service connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Generally, in order to qualify for TDIU, the evidence must first 
show either (1) a single disability rated as 100 percent 
disabling; or (2) that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities, and in such cases, that there is one 
disability ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 percent or more 
and a combined disability rating of 70 percent.  Id.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity. The question must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

To prevail on a claim based upon unemployability, it is necessary 
that the record reflect some factor which places the case in a 
different category than other Veterans with equal rating of 
disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
However, the simple fact that a claimant is currently unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment.  
Id.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation for PTSD encompasses those cases where the 
disorder is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability evaluation is appropriate for PTSD that 
is manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for the names of 
close relatives, own occupation, or own name.

In this case, the Board has reviewed a Sick Leave Warning 
Memorandum from the veteran's supervisor from June 2004; VA 
medical center treatment records relating to treatment received 
from September 2004 through March 2007; VA psychiatric 
examination report from January 2006; various written statements 
submitted by the veteran; and the corrected transcript of the 
veteran's video conference hearing in September 2007.

A June 2004 employment record reflects that the Veteran received 
a written warning from his supervisor regarding frequent use of 
sick leave and a suspected pattern of "sick leave abuse" for 
the period from December 2003 through June 2004.  He was 
encouraged to improve his attendance record.  Work attendance 
records from the following year, 2005, indicate that the Veteran 
used 48.0 hours of sick leave and 178.5 hours of annual leave.
 
VAMC records from September 2004 to September 2005 show that the 
Veteran received regular treatment and evaluations for PTSD 
during that time.  These records demonstrate consistent 
complaints of fatigue, sleep disturbances manifested by night 
sweats and frequent awakening from his sleep in the middle of the 
night, reported thoughts of suicide, intrusive memories of his 
experiences in Vietnam, flashbacks that were triggered by 
specific sights and smells, and persistent tension.

At his initial September 2004 visit, the Veteran reported that he 
slept with a 9 mm firearm next to his head.  He also related an 
experience in which he had taken a camping trip with some boys 
and became tense during the trip because it reminded of his 
experiences in Vietnam.  He also reported a separate incident in 
which he "put his fist through a wall" when his crying child 
also caused him to experience memories of Vietnam.

At an October 2004 VAMC treatment with Dr. Florence Guthrie, the 
Veteran reported that his disorder had worsened since the Iraq 
war.  On examination, the Veteran's mood was tense and somber.  A 
Global Assessment of Functioning (GAF) score of 40 was assigned.  
This score is indicative of major impairment in several areas 
such as work, school, family life, judgment, mood, and thinking.  
The Veteran's PTSD was characterized as being chronic and severe.

The Veteran returned to Dr. Guthrie in November 2004.  At that 
time he reported similar symptoms to his previous visits, but 
added that he was alert to noises and checked the "perimeter" 
of his residence.  According to him, his PTSD also interfered 
with his marriage and was a source of stress for his family.  In 
this regard, the Veteran stated that his spouse was hospitalized 
on two occasions for "psychiatric reasons" and that he believed 
that his wife's psychiatric condition was related to his PTSD.  
He continued to report sensitivity to noises and that he 
experienced particular difficulty on hearing the sound of 
children crying.  The Veteran stated that holidays were 
particularly stressful for him and that he did not go to stores 
because there were "too many people."  Dr. Guthrie noted that 
at the beginning of the interview, the Veteran moved his chair to 
allow him to sit where his back was not facing the door of the 
room.  Once again, the Veteran's mood was tense and 
hypervigilant.  This time, however, he denied either suicidal or 
homicidal ideation.  The Veteran was assigned a reduced GAF score 
of 35.

At a March 2005 visit with Dr. Guthrie, the Veteran reported that 
he was working, but that his PTSD symptoms were having negative 
consequences on his work performance.  According to the Veteran, 
these consequences necessitated counseling regarding 
irritability.  During the examination, the Veteran was tense and 
displayed speech that was perseverative and ruminative.  He was 
again assessed a GAF score of 35.

The Veteran underwent a VA examination to assess the severity of 
his PTSD in January 2006.  The Veteran reported again that he was 
working as an x-ray technician at a VA medical facility.  In 
describing his work, he stated that he worked alone and did not 
socialize with anybody at work.  Although he denied receiving any 
complaints from his employer regarding his work performance, he 
did acknowledge that he received warnings from his supervisor 
regarding his use of sick leave.  The Veteran appeared to 
downplay his work performance, stating that, "a monkey could do 
my job."

Although the Veteran also acknowledged that he remained married, 
he indicated that his marriage was difficult.  With regard to his 
symptoms, the Veteran reported continuing sleep disturbances, the 
absence of  interest in sex, periodic episodes in which he 
"crashed" which necessitated that he take time off from work, 
and continued sensitivity to and disturbance by the sound of 
crying babies.  He further reported ongoing and continuous 
anxiety, irritability, worry, fear, tension, decrease in memory 
and concentration, daytime flashbacks of his experiences in 
Vietnam, intrusive thoughts related to combat, ongoing 
depression, nightmares approximately once per week, and regular 
crying spells.  The Veteran again endorsed periodic suicidal 
ideation, but stated that no attempts were made.

Regarding specific findings on examination, the examiner noted 
that the Veteran arrived promptly and was casually but neatly 
dressed.  He was tense, angry, and agitated throughout the 
examination, and was alert and oriented to person, place, time, 
and situation.  The examination revealed no deficit of cognition, 
memory, learning or, attention.  The Veteran's thoughts were 
coherent and logical without flight of ideas or loose 
associations.  There was no suicidal or homicidal ideation 
demonstrated during the examination, nor was there evidence of 
auditory or visual hallucinations, delusions, or paranoid or 
psychotic thought.  No deficit of calculation, abstraction, 
similarities, or general information was noted.  The Veteran's 
judgment was noted as being good.  Based upon the findings of the 
examination, the examiner assessed the Veteran with a ranged GAF 
score of 41-50, which indicates serious symptoms with serious 
impairment in social, occupational, and school functioning.  
Echoing the assigned GAF range, the examiner opined that the 
Veteran continued to endorse severe psychiatric symptoms that 
were consistent with PTSD.  The examiner stated, however, that 
given the Veteran's ability to maintain employment, she could not 
agree with Dr. Guthrie's assessed GAF score of 35.  According to 
the examiner, a GAF score of 35 would be indicative of 
unemployability, which was not reflected given the Veteran's 
ability to maintain employment.

In February 2006, the Veteran returned to Dr. Guthrie for further 
treatment and evaluation.  He reported the same symptoms as noted 
above, and continued to report his belief that his PTSD was 
having adverse effects on his marriage and his relationship with 
his children.  Occupationally, the Veteran stated that he was 
working, but that his hours were during evenings and on weekends 
so that he could be around fewer people.  An examination, 
continued to reveal that the Veteran was anxious, alert, and 
hypervigilant with a constricted affect.  He continued to report 
suicidal ideation but again stated that he would not carry out 
such thoughts.  The Veteran was noted as being occasionally on 
the verge of tears during the interview.  He was again assessed a 
GAF score of 35.

At the Veteran's September 2007 video conference hearing, he 
reported symptoms including difficulty sleeping and waking 
approximately five times per night, desire to avoid crowds, and 
fatigue. He reported that he had difficulty concentrating; 
difficulty keeping up to date with his knowledge of new 
technology in his profession; startle reflexes; particularly at 
loud and unexpected noises; and sudden flashbacks.  The Veteran 
further testified that he did not get along with his family. 
Finally, he confirmed that he continued to work as a radiology 
technician at the VAMC.  Although he indicated his intention to 
retire in March 2008, he acknowledged that his contemplated 
retirement would be based upon his age and years of service.

Ongoing psychiatric VA treatment records through May 2009 
document ongoing complaints of isolation, depression, and sleep 
disturbances manifested by nightmares, night sweats, and frequent 
waking.  In December 2008, the Veteran reported that he decided 
that he needed to retire due to stress at his work.  He 
elaborated that he was affected by young servicemen who entered 
his VA facility for treatment.  He also reported that smells from 
the VA facility where he had worked brought back unpleasant 
memories of his active duty service.  At his May 2009 treatment, 
the Veteran appeared to be poorly groomed, and was assigned a GAF 
score of 50.

In October 2009, the Veteran was afforded a new psychiatric VA 
examination to determine the severity of his PTSD.  At that time, 
the Veteran continued to report that although he had been married 
for 30 years, he had been experiencing marital problems for 
years.  He stated that his relationship with his spouse and two 
adult children could be better, and presently had nothing to do 
with his mother and four siblings.  The Veteran continued to 
report that he did not establish close ties with people and that 
he was "a loner."  Regarding his symptoms, he continued to 
report sleep impairment, suicidal thoughts including planning, 
recurrent thoughts and memories of his active duty experiences, 
avoidance of stimulus associated with trauma, irritability, and 
outbursts of anger.  He also reported various ritualistic 
behaviors, including collecting receipts and correspondence from 
VA, insisting that everything in his home be maintained clean, 
maintaining a runway in his home, insisting on knowing where 
everything was located, maintaining an emergency preparedness 
plan, and meticulously maintaining his closet.  The Veteran also 
reported that he suffered two, and sometimes more, panic attacks 
per week, and that these attacks occurred when he was around lots 
of people.  Occupationally, he reported that he retired in August 
2008.

The examiner observed that the Veteran was dressed in disheveled 
clothing with torn shoes.  His mood was anxious and depressed, 
however, his affect was normal.  Psychomotor activity was noted 
as being tense.  The Veteran's speech was unremarkable.  His 
thought process was racing and the content of his thoughts were 
marked by preoccupation with his disability claim.  Tests of the 
Veteran's attention and ability to concentrate revealed that he 
was unable to perform serial seven exercises or to spell words 
backward.  A test of the Veteran's memory revealed normal remote 
memory, but mildly impaired recent and immediate memory.  
Although the examiner found impairment and deficiencies in social 
and family relationships, work functioning and relationships, 
thinking, and mood, he did not find total occupational and social 
impairment.  Based upon the findings on examination, the Veteran 
was assessed a GAF score of 40.

The Board has also reviewed the Veteran's assertions, as 
expressed in various written statements submitted by the Veteran 
in January 2006, January 2007, January 2009, March 2009, and in 
addendums attached to his February 2006 Notice of Disagreement.  
The Board has also reviewed a statement submitted by the 
Veteran's spouse in March 2009.  In summary, these statements 
discuss, at length, the psychiatric symptoms documented in the 
treatment records and discussed above, as well as the Veteran's 
active duty experiences in Vietnam.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the Board finds that the Veteran is 
entitled to an increased rating for PTSD to 70 percent and no 
more.  The evidence in the record demonstrates that the Veteran 
has continuously harbored thoughts of suicide and has engaged in 
various obsessional rituals which include checking the perimeter 
of his home.  Although the evidence does not indicate continuous 
panic or depression specifically, it does show that the Veteran 
continues to be tense and anxious at all times.  The Veteran has 
also reported various instances of impaired impulse control, 
including one instance in which he struck a wall due to stress 
caused by his crying children.  The Veteran's personal statements 
and the statement submitted by his spouse demonstrate that the 
Veteran's PTSD has impacted his marriage and interactions with 
his family.  As reflected by the employment records and Veteran's 
contentions in the claims file, these symptoms have resulted in 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, thinking, and mood.  Under 
the circumstances, the disability picture painted by the 
Veteran's symptomatology is consistent with the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board does not, however, find that the evidence demonstrates 
total occupational and social impairment, as contemplated by 
the criteria for a full 100 percent disability rating.  The 
Veteran's thought process and communication has remained intact.  
The evidence does not show that the Veteran is disoriented to 
time or place.  He has not endorsed any visual or auditory 
hallucinations.  Although recent treatment records from 2009 
indicate that the Veteran's hygiene was lacking, the Veteran 
continues to be able to perform his activities of daily living.  
The Board also recognizes that the Veteran has demonstrated mild 
impairment of recent and immediate memory.  Nonetheless, the mild 
memory loss demonstrated by the Veteran does not comport with the 
memory loss contemplated by the criteria for a 100 percent 
disability rating.  Although the Board is mindful that the 
Veteran's marriage has been reportedly difficult over the years, 
it observes that he has nonetheless been able to maintain his 
longstanding marriage.  Consistent with the symptomatology and 
social functioning discussed above, the VA examiner at the 
October 2009 examination did not find total occupational and 
social impairment.

The evidence since 2004 consistently demonstrates assigned GAF 
scores ranging from 35 to 50.  By way of explanation, the GAF 
Scale reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994). The assigned GAF score is based on all of the 
veteran's psychiatric impairments.  Under this scale, a GAF score 
ranging from 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech that is at times illogical 
or irrelevant), or major impairment in several areas, such as 
work or school, family relationships, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score in the range of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  The Board finds that the range of 
assigned GAF scores, considered with the symptomatology 
demonstrated by the medical and lay evidence, is commensurate to 
a 70 percent disability rating under Diagnostic Code 9411.

The Board finds that there is no basis for a "staged" rating 
pursuant to Francisco or Hart.  Rather, the symptomatology shown 
throughout the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned 70 percent 
disability rating.

Finally, the evidence does not show that this disorder has 
markedly interfered with the Veteran's employment status beyond 
that interference already contemplated by the assigned 
evaluation, and there is also no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds, however, that given the extent of occupational 
impairment demonstrated by the evidence, the Veteran is entitled 
to an award of TDIU.  In this case, the Veteran's service-
connected disabilities include PTSD, seborrheic psoriasis, 
gastroesophageal reflux disease, shell fragment wounds of the 
left wrist, left digital and thumb numbness secondary to shell 
fragment wounds of the left wrist, type II diabetes mellitus 
secondary to Agent Orange exposure, shell fragment wounds of the 
left thigh, shell fragment wounds of the chest, peripheral 
neuropathy of the right lower extremity, peripheral neuropathy of 
the left lower extremity, shell fragment wounds of the right 
thigh, shell fragment wounds of the arm and left hip, and 
erectile dysfunction secondary to diabetes mellitus type II.  The 
Veteran's combined disability evaluation is 90 percent.  See 38 
C.F.R. § 4.16(a).  This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the Veteran from 
securing or following a substantially gainful occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran's application 
for TDIU benefits reflects that he has completed four years of 
high school.  During his service from 1970 to 1974, he served 
military occupational specialty (MOS) of a combat engineer.  
During that time, he also served a secondary MOS of a medical 
technician.  From 1974 to 1978, the Veteran was assigned an MOS 
of general service based upon his civilian occupation as a 
medical assistant.  During his service in 1991, the Veteran 
performed the MOS of an advanced x-ray technician.  In a December 
2010 statement, the Veteran specifically identified in-service 
experience in heavy equipment and construction and radiology.  He 
further reported that his training in radiology consisted 
exclusively of on the job training and that he was not 
"registered" in the field of radiology.

As briefly discussed above, the evidence in the claims file 
reflects that the Veteran maintained longstanding employment as a 
portable x-ray technician at a VA medical facility.  As expressed 
in the October 2009 VA examination, he retired in August 2008.  
In his February 2009 application for TDIU, he stated that he has 
not tried to obtain employment since his retirement.  Employment 
information provided by the Office of Personnel Management 
confirms the Veteran's retirement effective from September 3, 
2008, and that he is receiving federal retirement benefits, 
however, does not specifically express that his retirement was 
due to disability.  Based on these findings, the RO denied the 
Veteran's application for TDIU in a May 2009 rating decision.

Evidence in the claims file shows that the Veteran's psychiatric 
symptoms caused severe occupational impairment.

In a January 2007 statement, the Veteran reported that although 
he was working at the time, he was experiencing problems with 
crowds at work and had difficulties in dealing with other 
veteran's who came to his VA facility for treatment.  The Veteran 
further stated that he was experiencing difficulties in dealing 
with stressful situations at work and in multi-tasking various 
duties.

A September 2007 VA treatment record notes that the Veteran was 
contemplating retirement because he was experiencing difficulties 
in seeing young veterans who had returned from service in Iraq 
and were seeking treatment at his VA facility.  

During VA treatment in December 2008, the Veteran reported that 
he retired because stress from his work had become intolerable.  
He once again related that he was particularly affected by seeing 
young veterans, and in particular, reported that he was affected 
by a veteran who was treating for a spinal cord injury.  The 
Veteran also reported that smells from the VA facility where he 
worked caused him to recall unpleasant memories from his active 
duty service.  According to the Veteran, he sat in the parking 
lot outside his workplace before his shift "getting his head 
together" before beginning work.

Separate statements from the Veteran and his spouse in March 2009 
continue to document that the Veteran's PTSD impacted his ability 
to perform his duties at work.  The Veteran's spouse related that 
the Veteran experienced major personality clashes with his co-
workers.  She recalled that the Veteran often told her that 
seeing new patients who returned from the war in Iraq 
particularly bothered him.  In his own statement, the Veteran 
stated that he did not wish to retire, but felt that doing so was 
"a necessity."  According to him, stress from treating veterans 
at work caused his nerves to become "shot."  

A January 2010 letter from the Veteran's treating VA physician 
and former co-worker relates that, due to the anguish caused by 
his PTSD, the Veteran was unable to continue to work with wounded 
soldiers and that the Veteran's PTSD was "in large part 
responsible for him leaving his employment with the VA."

The Board has reviewed the evidence of record in this case and 
finds that the evidence supports the Veteran's contention that 
his service-connected disabilities are of such severity as to 
preclude his participation in all forms of substantially gainful 
employment.  Various statements from the Veteran, his spouse, and 
treating records establish that the Veteran's PTSD symptoms posed 
severe difficulties in his occupational functioning as a portable 
x-ray technician.  The Veteran's GAF score range of 35 to 50 
reflects serious impairment in occupational functioning.  In this 
regard, the Board notes that the Veteran's GAF scores were 
frequently assessed to be as low as 35, which the VA examiner 
acknowledges in his October 2009 VA examination report as being 
indicative of unemployability.  Moreover, the Board observes that 
the Veteran has related that he has not received formal training 
or certification as a radiology technician, nor has he received 
training in any other field.  Accordingly, the preponderance of 
the evidence is in favor of the Veteran's claim of entitlement to 
TDIU.  

Overall, the evidence supports a finding that the Veteran is 
entitled to a disability rating of 70 percent for PTSD and no 
more, as well as entitlement to TDIU.  To that extent, this claim 
is granted.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the Court held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, in order to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  However, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki 
(Vazquez-Flores II), 580 F. 3d 1270 (Fed. Cir. 2009).  In 
Vazquez-Flores II, the Federal Circuit held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran-specific and 
does not require VA to notify a veteran of the alternative 
diagnostic codes or of potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate his claim for an increased 
rating in a September 2005 notice letter.  After the Veteran was 
afforded opportunity to respond to that letter, the Veteran's 
claim was initially adjudicated in a January 2006 rating 
decision.  In an October 2006 notice letter, the Veteran was 
notified as to how a disability rating and an effective date for 
the award of benefits is assigned.  Once again, the Veteran was 
provided a reasonable opportunity to respond to this letter 
before the matter was readjudicated in a December 2006 
Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records, identified VA treatment 
records, and employment information have been obtained.

Additionally, the Veteran was afforded VA psychiatric 
examinations in January 2006 and in October 2009 which were both 
performed by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to TDIU is granted, subject to the provisions 
governing payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


